                 Case 3:20-cv-05423-BHS Document 16 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil
 9 Fortunato, Dave McMullan, and                       No. 3:20-cv-05423
   Isaac Vellekamp,
10
                                                       Declaration of Joel Ard in
11                        Plaintiffs,                  Support of Motion for
                                                       Preliminary Injunction
12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Joel Ard, make the following declaration under penalty of perjury:
17

18 1. I am counsel to Plaintiffs in the above-entitled action and have personal knowledge of the facts

19      stated herein.
20 2. Attached hereto as Exhibit A is a true and correct copy of a May 18, 2020 post made on the

21      online publishing platform Medium by the official WA Governor’s Office, the official Medium
22      account of the Office of the Governor of the State of Washington.
23 3. Attached hereto as Exhibit B is a true and correct copy of a May 20, 2020 letter written and

24      signed by Malcolm Butler, M.D., the Chief Medical Officer of Columbia Valley Community
25      Health and Health Officer of the Chelan–Douglas Health District.
26

27

 MacEwen v. Inslee
                                                                                Ard Law Group PLLC
 Declaration of Joel Ard - 1
 No. 3:20-cv-05423                                                              P.O. Box 11633
                                                                                Bainbridge Island, WA 98110
                                                                                Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 16 Filed 05/26/20 Page 2 of 2



 1 4. Attached hereto as Exhibit C is a true and correct copy of the Chelan–Douglas Health District

 2      Pandemic Influenza Preparedness and Response Plan.

 3 5. Attached hereto as Exhibit D is a true and correct copy of the Clark County Pandemic Influenza

 4      Response Plan.

 5 6. Attached hereto as Exhibit E is a true and correct copy of the King County Pandemic Influenza

 6      Response Plan.

 7 7. Attached hereto as Exhibit F is a true and correct copy of the King County Environmental

 8      Health Services Division Emergency Response Plan.

 9 8. Attached hereto as Exhibit G is a true and correct copy of the Pierce County Pandemic

10      Influenza Response Plan, Revision 7.

11 9. Attached hereto as Exhibit H is a true and correct copy of the Whitman County Public Health

12      Staged Pandemic Influenza Plan.

13 10. Attached hereto as Exhibit I is a true and correct copy of the Yakima County Comprehensive

14      Emergency Management Plan — Basic Plan.

15 11. Attached hereto as Exhibit J is a true and correct copy of the Pandemic Influenza Plan

16      Summary — Washington State Department of Health.

17

18      SIGNED May 26, 2020, at Bainbridge Island, Washington.

19

20
                                                      By: ________________________
21                                                    Joel B. Ard
22

23

24

25

26

27

 MacEwen v. Inslee
                                                                            Ard Law Group PLLC
 Declaration of Joel Ard - 2
 No. 3:20-cv-05423                                                          P.O. Box 11633
                                                                            Bainbridge Island, WA 98110
                                                                            Phone: (206) 701-9243
